SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):June 16, 2014 Bankwell Financial Group, Inc. (Exact name of registrant as specified in its charter) Connecticut 001-36448 20-8251355 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 220 Elm Street New Canaan, Connecticut 06840 (Address and Telephone Number) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 5.02 (b) Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. SIGNATURES EXHIBIT INDEX EX-99.1 Resignation Letter Dated June 16, 2014 Item 5.02(b) Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Mark Fitzgibbon voluntarily resigned from the board of directors of Bankwell Financial Group, Inc. (the “Company”) and its wholly owned subsidiary, Bankwell Bank (the “Bank”), effective June 16, 2014. Mr. Fitzgibbon cited the increasing demands on his professional time.There were no disagreements between Mr. Fitzgibbon and the Company or the Bank or any officer or director of the Company or the Bank. A copy of his resignation letter is attached as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits. Exhibit Number Description Resignation letter dated June 16, 2014. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BANKWELL FINANCIAL GROUP, INC. Registrant June 20, 2014 By: /s/ Ernest J. Verrico, Sr. Ernest J. Verrico, Sr. Executive Vice President and Chief Financial Officer 3 EXHIBIT INDEX Exhibit Number
